 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 1 of 9 - Page ID#: 883




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

CHARLES DEWAYNE YORK,                                  CIVIL ACTION NO. 6:20-40-KKC
      Plaintiff,

v.                                                        OPINION AND ORDER

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SSA,
      Defendant.



                                         *** *** ***

       This matter is before the Court on the parties’ cross-motions for summary judgment.

(DE 10 & 13). The plaintiff, Charles Dewayne York, brought this action pursuant to 42

U.S.C. § 405(g) to obtain relief on the denial of his claim for Social Security Disability

Insurance Benefits (“DIB”). The Court, having reviewed the record, will deny the Plaintiff’s

motion and affirm the Commissioner’s decision.

       This Court’s review of the decision by the Administrative Law Judge (“ALJ”) is

limited to determining whether it “is supported by substantial evidence and was made

pursuant to proper legal standards.” Rabbers v. Comm'r Soc. Sec., 582 F.3d 647, 651 (6th

Cir. 2009). To determine whether a claimant has a compensable disability under the Social

Security Act, the ALJ applies a five-step sequential process. 20 C.F.R. § 404.1520(a)(1), (4);

see also Miller v. Comm’r of Soc. Sec., 81 F.3d 825, 835 n.6 (6th Cir. 2016) (describing the

five-step evaluation process). The five steps, in summary, are:

       Step 1: If the claimant is doing substantial gainful activity, the claimant is not
       disabled.



                                         Page 1 of 9
 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 2 of 9 - Page ID#: 884




       Step 2: If the claimant does not have a severe medically determinable physical or
       mental impairment—i.e., an impairment that significantly limits his or her physical
       or mental ability to do basic work activities—the claimant is not disabled.

       Step 3: If the claimant is not doing substantial gainful activity and is suffering from
       a severe impairment that has lasted or is expected to last for a continuous period of
       at least twelve months, and his or her impairment meets or equals a listed
       impairment, the claimant is presumed disabled without further inquiry.

       Step 4: If the claimant's impairment does not prevent him or her from doing his or
       her past relevant work, the claimant is not disabled.

       Step 5: If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant is
       disabled.

Sorrell v. Comm’r of Soc. Sec., 656 F. App’x. 162, 169 (6th Cir. 2016) (citing Rabbers v.

Comm’r Soc. Sec. Admin., 582 F.3d 647, 652 (6th Cir. 2009)).

       If, at any step in the process, the ALJ concludes that the claimant is or is not

disabled, the ALJ can then complete the “determination or decision and [the ALJ] do[es] not

go on to the next step.” 20 C.F.R. § 404.1520(a)(4). In the first four steps of the process the

claimant bears the burden of proof. Sorrell, 656 F. App’x. at 169 (quoting Jones v. Comm’r

of Soc. Sec. 336 F.3d 469, 474 (6th Cir. 2003)). If the claim proceeds to step five, however,

“the burden shifts to the Commissioner to identify a significant number of jobs in the

economy that accommodate the claimant's residual functional capacity . . . and vocational

profile.” Id. (internal citations omitted); 20 C.F.R. § 404.1520(g)(1).

       In this case, proceeding with step one, the ALJ determined that York did not engage

in substantial gainful activity during the relevant period of review—April 25, 2015 to

December 31, 2015. (DE 6-1, Administrative Record (“AR”) at 20).

       At step two, the ALJ determined that, through December 31, 2015, the date he was

last insured, York had severe history of diverticulitis, status post resection of a perforated

diverticulum of the sigmoid colon, status-post hernia repair, and obesity. (Id.)
                                           Page 2 of 9
 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 3 of 9 - Page ID#: 885




        At step three, the ALJ found that York did not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed impairments

in 20 CFR pt. 404, subpt. P, app. 1 (the Listings). (Id. at 22).

        Before proceeding to step four, the ALJ determined that York had the residual

functional capacity (RFC) to perform a broad range of “light” work, which allows him to

               frequently climb stairs and ramps; [] occasionally climb
               ladders, ropes, or scaffolds; can frequently kneel; and can
               occasionally stoop, kneel, crouch, and crawl.
(Id. at 23).

        Next, the ALJ determined that York does not have the RFC to perform the

requirements of his past relevant work. At step five, the ALJ determined that, considering

the RFC and York’s age, education, and work experience, there are jobs that exist in

significant numbers in the national economy that York can perform and, thus, he is not

disabled. (Id. at 27-28).

        The ALJ’s decision became the final decision of the Commissioner when the Appeals

Council subsequently denied York’s request for review. (Id. 5-7); see 20 C.F.R. § 422.210(a).

York has exhausted his administrative remedies and filed a timely appeal in this Court.

The parties have filed cross-motions for summary judgment, and this case is now ripe for

review under 42 U.S.C. § 405(g).

        Under the Social Security Act, the Court conducts a limited review of the

Commissioner’s decision. 42 U.S.C. § 405(g). The Court may only evaluate whether the ALJ

applied the correct legal standard and made factual findings that are supported by

substantial evidence in the record. Id.; see also Rabbers, 582 F.3d at 651. Substantial

evidence means “more than a scintilla of evidence but less than a preponderance” and

includes “such relevant evidence as a reasonable mind might accept as adequate to support


                                           Page 3 of 9
 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 4 of 9 - Page ID#: 886




a conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994). In

assessing the ALJ’s decision, the Court cannot “try the case de novo, nor resolve conflicts in

the evidence, nor decide questions of credibility.” Id.; see also Bass v. McMahon, 499 F.3d

506, 509 (6th Cir. 2007). If the Commissioner’s decision is supported by substantial

evidence, this Court must affirm that decision even if there is substantial evidence in the

record that supports an opposite conclusion. See Colvin v. Barnhart, 475 F.3d 727, 730 (6th

Cir. 2007) (quoting Longworth v. Comm’r of Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir.

2005)).

          York argues that the ALJ erred in two ways. First, he argues that the ALJ’s

determination that he has the RFC to perform light work, with specific limitations, was not

supported by substantial evidence. Second, he argues that the ALJ in his case was biased

because she has a low rate of approving disability claims. Both claims have no merit.

          As an initial matter, the Court notes that York mounts an exceedingly vague attack

against the ALJ in objecting to the reasonableness of the RFC finding. RFC is an

administrative finding of an individual’s ability to perform work-related activities, and

establishing the claimant’s RFC is a decision reserved for the Commissioner. See 20 C.F.R.

§ 404.1545(a); SSR 96-5p: Titles II and XVI. The Commissioner’s assessment is based upon

all of the relevant medical evidence and other evidence in the record, including the

claimant’s testimony. 20 C.F.R. § 404.1545(a)(3).

          ALJs use a two-part analysis in evaluating complaints of disabling symptoms: (1)

the ALJ will determine whether there is an underlying, medically determinable, physical

impairment or mental impairment that could reasonably be expected to produce the

claimant’s symptoms; and (2) if the ALJ finds that such an impairment exists, he must

evaluate the intensity, persistence, and limiting effects of the symptoms on the individual's
                                          Page 4 of 9
 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 5 of 9 - Page ID#: 887




ability to do basic work activities. 20 C.F.R. § 404.1529; Rogers v. Comm'r of Soc. Sec., 486

F.3d 234, 247 (6th Cir. 2007). In evaluating a claimant’s severity of symptoms, relevant

factors include: (i) the individual’s daily activities; (ii) the location, duration, frequency, and

intensity of the pain; (iii) factors that precipitate and aggravate symptoms; (iv) the type,

dosage, effectiveness, and side effects of medication; (v) the treatment the individual

receives or has received for relief; (vi) any other measures the individual has used to relieve

pain; and (vii) any other factors concerning the individual’s functional limitations. 20 C.F.R.

§ 404.1529(c)(3)(i)-(vii).

       “Whenever a claimant's complaints regarding symptoms, or their intensity and

persistence, are not supported by objective medical evidence, the ALJ must make a

determination of the credibility of the claimant in connection with his or her complaints

based on a consideration of the entire case record,” including medical signs and laboratory

findings, the claimant’s own complaints of symptoms, any information provided by treating

physicians and others, statements by persons familiar with how the claimant’s symptoms

may affect her daily life, and any other relevant evidence contained in the record. Rogers,

486 F.3d at 247; 20 C.F.R. § 404.1529(c)(4). An ALJ is required to evaluate the claimant’s

symptoms and diminish her capacity for basic work activities to the extent that her alleged

functional limitations and restrictions due to her symptoms can reasonably be accepted as

consistent with the objective medical and other evidence. 20 C.F.R. § 404.1529. Courts

generally must defer to an ALJ’s credibility determination because “the ALJ’s opportunity

to observe the demeanor of the claimant ‘is invaluable, and should not be discarded

lightly.’” Duncan v. Secretary of HHS, 801 F.2d 847, 852 (6th Cir. 1986) (quoting Kirk v.

Secretary of HHS, 667 F.2d 524, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983)).

However, the ALJ’s determination must contain specific reasons for the weight given to the
                                           Page 5 of 9
 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 6 of 9 - Page ID#: 888




claimant’s symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the claimant and any subsequent reviewer can assess how the ALJ evaluated

the individual’s symptoms. Rogers, 486 F.3d at 247-48; Soc. Sec. Ruling 16-3p Titles II &

XVI: Evaluation of Symptoms in Disability Claims, SSR 16-3P (S.S.A. Oct. 25, 2017).

       The ALJ determined that York has the RFC to perform light work as defined under

20 C.F.R. § 404.1567(b) with the exception of certain limitations. The ALJ found that he can

frequently climb stairs and ramps; can occasionally climb ladders, ropes, or scaffolds; can

frequently kneel, and can occasionally stoop, kneel, crouch, and crawl. In determining

York’s RFC, the ALJ considered his medical history—including medical evidence for York’s

past treatments and surgeries, state agency reviewing medical and psychological

consultants’ opinions—and York’s testimony regarding his symptoms and subjective

complaints. The ALJ found that York’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms, however, she found that his

statements concerning the intensity, persistence and limiting effects of these symptoms are

not entirely consistent with the medical and other evidence. Indeed, the ALJ noted that

York had normal findings upon examination.

       York makes conclusory assertions that the ALJ ignored or minimized the evidence;

however, he does not specifically explain how the ALJ erred and what evidence she failed to

consider. The ALJ contemplated York’s subjective complaints, which dated back several

years, as well as the various surgeries and treatments he underwent. The ALJ noted that,

weeks before the relevant period ended in December 2015, York received conservative

treatment for his gastrointestinal complaints, which included medication and dietary

modification. During the relevant period, York did not undergo any medical procedures nor

received any other special treatment related to his abdominal impairments. Thus, the ALJ
                                        Page 6 of 9
 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 7 of 9 - Page ID#: 889




noted that, to the extent his physical impairments do cause severe limitations, he could still

engage in a “full range of work at a light exertional level.” (AR 25).

       The ALJ also gave considerable weight to the mental assessments of the state

agency psychological consultants, given their expertise in the field of diagnosis and

treatment of such impairments. The doctors opined that York’s mental impairments were

non-severe, and that they caused only mild limitations in his ability to adapt and manage

himself, and that no other functional limitations existed. They also noted that York had

reportedly reduced symptoms in late 2015, and that his mental health exams were normal,

requiring no specialized treatment. Further, the ALJ gave considerable weight to the state

agency medical consultant who reviewed York’s medical records, history of abdominal

surgeries, and any implications that obesity had on his health. He noted that York’s ability

to retain some capacity for light work was supported by the conclusions from his physical

exams, and his own statements that his abdominal pain and reports of diarrhea had

improved. Further, with respect to Nurse Practitioner Tiffany Treece’s March and October

2017 opinions that York had limitations that would preclude even sedentary work and had

poor to fair ability to perform mental activities (see AR 717-22, 736-39), the ALJ noted that

these opinions did not cover the relevant time period, and thus, were given no weight.

       To the extent York argues that the ALJ disregarded Dr. Jack Reed’s opinion—

opining that York was occasionally unable to lift, squat, bend, stand, reach, walk, sit, kneel,

talk, climb stairs, see, hear, remember, concentrate, complete tasks, understand, follow

instructions, get along with others, and use his hands—the facts do not support this

conclusion. Dr. Reed admitted that, while York had some postural limitations, he was still

able to engage in light work with no more than frequent kneeling and climbing ramps and

stairs; and no more than occasional stooping, crouching, crawling, and climbing ladders,
                                          Page 7 of 9
 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 8 of 9 - Page ID#: 890




ropes, and scaffolds. And in line with this opinion and York’s postural limitations, the

vocational expert found that York could still perform the light unskilled jobs of cleaner,

cashier, and mail sorter. To the extent it is argued that the vocational expert should have

found that York should be limited to sedentary work and disabled—given his age category

(see DE 10 at 6)—at the time his insured status expired, York was only 48 years old; such

an age is defined as a “younger” individual. See 20 C.F.R. § 404.1563(c). Moreover, even if

York was limited to sedentary work, the sedentary GRID rules would authorize a finding of

“not disabled” within the age category, given York’s literacy and ability to effectively

communicate in English. See 20 C.F.R. pt. 404, subpt. P, app. 2 §§ 201.18-201.29.

       The ALJ’s decision adequately considered York’s medical history, testimony, and

reported symptoms in determining that he has the RFC to perform light work. The Court

finds that a reasonable mind might accept the foregoing evidence as adequate to support

the ALJ’s determination. The ALJ appropriately evaluated the relevant factors and

diminished York’s capacity for basic work activities to the extent that his alleged functional

limitations and restrictions due to his symptoms can reasonably be accepted as consistent

with the objective medical and other evidence. The ALJ provided specific reasons for

discounting York’s subjective complaints, and she explained why certain opinions were

entitled to greater weight than others. Further, the ALJ did not erroneously depart from

the prior ALJ’s decision in his RFC finding. The ALJ expressly noted that she incorporated

the prior ALJs RFC finding into her decision. Accordingly, the ALJ’s decision must stand

since it was supported by substantial evidence and decided under the proper legal

standards.

       Finally, York argues that the ALJ’s decision was “compounded by an ongoing

pattern of fundamental unfairness, prejudice and inherent bias against … [poor
                                         Page 8 of 9
 Case: 6:20-cv-00040-KKC Doc #: 14 Filed: 03/05/21 Page: 9 of 9 - Page ID#: 891




individuals] from rural Appalachia.” (DE 10 at 7-8). He argues that the ALJ’s statistics of

denying social security benefits demonstrates a clear pattern of discrimination and a “lack

of impartiality.” (Id.). However, this conclusory allegation is unsupported by any evidence,

and without more, this is not the appropriate forum to make such types of allegations

regarding the ALJ’s pattern of decision-making.

       For all these reasons, IT IS HEREBY ORDERED that:

             1. The plaintiff’s motion for summary judgment (DE 10) is DENIED;

             2. The defendant’s motion for summary judgment (DE 13) is GRANTED;

             3. The decision of the Commissioner is AFFIRMED pursuant to sentence

                four of 42 U.S.C. § 405(g) as it was supported by substantial evidence and

                was decided by proper legal standards; and

             4. A judgment will be entered contemporaneously with this order.

            Dated March 5, 2021




                                        Page 9 of 9
